F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           FEB 7 2002
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                     No. 01-6295
                                                  (D.C. Nos. 01-CV-637-R,
 RODNEY ALPHONZE                                        98-CR-61-R)
 ARCENEAUX,                                             (W.D. Okla.)

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


      Rodney Arceneaux, a federal prisoner appearing pro se, seeks a certificate

of appealability (“COA”) allowing him to appeal the district court’s order denying

relief on his habeas petition pursuant to 28 U.S.C. § 2255. Mr. Arceneaux has

failed to make a “substantial showing of the denial of a constitutional right” as

required by 28 U.S.C. § 2253(c)(2). We deny a COA, a jurisdictional

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
prerequisite, 28 U.S.C. § 2253(c)(1)(B), and dismiss the appeal.

      Mr. Arceneaux pleaded guilty to possession with intent to distribute

cocaine base (“crack”) and aiding and abetting in violation of 21 U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2. He later unsuccessfully sought to withdraw his

guilty plea. Mr. Arceneaux was sentenced to 292 months imprisonment and five

years supervised release. On direct appeal, this court affirmed Mr. Arceneaux’s

conviction and sentence. United States v. Arceneaux, No. 99-6049, 2000 WL

136150 (10th Cir. Jan. 26, 2000).

      On appeal of the denial of his § 2255 motion, Mr. Arceneaux argues that

(1) he has not had a full and fair opportunity for an adjudication of his Fourth

Amendment claim, and (2) he was denied his constitutional right to effective

assistance of counsel when the district court denied his § 2255 motion without

adjudicating the merits. Aplt. Br. (A-15) at 3.

      We agree with the district court that Mr. Arceneaux’s Fourth Amendment

claim and his ineffective assistance of counsel claim was addressed by this court

on direct appeal. Arceneaux, 2000 WL 136150 at * 2. We found Mr. Arceneaux

had failed to show that his counsel was ineffective and could not raise his Fourth

Amendment claim given his valid guilty plea. Id. Mr. Arceneaux may not raise

issues decided on direct appeal under § 2255. See United States v. Warner, 23

F.3d 287, 291 (10th Cir. 1994) (citing cases).


                                         -2-
      We DENY Mr. Arceneaux’s request for a COA and IFP and DISMISS this

appeal.

                                  Entered for the Court


                                  Paul J. Kelly, Jr.
                                  Circuit Judge




                                   -3-